Citation Nr: 0000185	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  93-14 323A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether service connection for generalized 
arteriosclerosis with hypercholesterolemia may be severed.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
November 1955 and from December 1955 to April 1972.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating action of 
the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for hypertension and that there was no 
clear and unmistakable error in an April 1977 RO decision 
which severed service connection for generalized 
arteriosclerosis with hypercholesterolemia.

The veteran currently resides within the jurisdiction of the 
Roanoke, Virginia RO.  His claims file has been transferred 
accordingly.  He continues to be represented by the Maine 
Division of Veterans Services.

In October 1993, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

The Board remanded the case in January 1997 for further 
development.  Pursuant to the Board's instructions, it was 
determined that the veteran had never received notice of the 
denial of his original claim of service connection for 
hypertension, nor was he furnished appellate rights with 
regard to that determination.  Thereafter, the RO considered 
the veteran's claim of service connection for hypertension on 
a de novo basis and the Board has characterized the issue in 
that way.

The Board also notes that it had previously characterized one 
of the appellate issues as whether there was clear and 
unmistakable error (CUE) in the RO decision of April 1977, 
which severed service connection for generalized 
arteriosclerosis with hypercholesterolemia.  However, also 
pursuant to development completed subsequent to the Board's 
January 1997 remand, it has become evident that following a 
proposed severance in an April 1977 rating decision, there 
was no final rating decision of record which actually 
notified the veteran of the severance action and informed him 
of his appellate rights.  Instead, an April 1977 proposed a 
severance and notified the veteran of that proposal.  The 
veteran was also notified in August 1978 that the severance 
would be implemented.  The August 1978 notification, however, 
did not comply with requirements of a final rating decision 
along with notification of appellate rights.  The veteran was 
not given appellate rights with that August 1978 
notification.  Given these circumstances which are now 
evident, the Board notes that as there apparently was no 
final rating decision of record implementing the proposed 
severance, the April 1977 rating action never became final 
and is instead a pending action.  Accordingly, it would now 
be inappropriate to continue to characterize the appellate 
issue as one of CUE in an April 1977 rating decision.  
Instead, the Board will now recharacterize the issue as one 
of whether service connection for generalized 
arteriosclerosis with hypercholesterolemia may be severed.  
The issue has been so identified on the title page 
hereinabove.  This matter will be addressed further in the 
remand portion of this document.  


FINDING OF FACT

Although there is post-service medical evidence that the 
veteran has been treated for hypertension, hypertension is 
not shown to have been manifested to a compensable level 
within one year after service.  In addition, no competent 
evidence has been presented to show that hypertension is due 
to disease or injury which was incurred in or aggravated by 
service.


CONCLUSION OF LAW

A well-grounded claim of service connection for hypertension 
has not been presented.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A careful review of the service medical records from the 
veteran's extensive period of service reveals no complaints 
or findings pertaining to hypertension.  The report of a 
September 1951 enlistment examination included a blood 
pressure reading of 144/80.  The report of an October 1971 
retirement examination noted a blood pressure reading of 
130/88.  Defects and diagnoses were noted; however, there was 
no reference to hypertension or elevated blood pressure on 
the examination report or the Report of Medical History.  
Periodic examinations conducted during service included blood 
pressure readings, but were silent for any findings 
pertaining to hypertension.  

Post-service medical records include VA treatment records and 
reports referable to medical treatment received at the 
Brunswick Naval Air Station.  The earliest notation of 
elevated blood pressure was included in the report of a March 
1974 physical examination conducted at Brunswick Naval Air 
Station.  The report notes that the veteran was recently 
retired and there was no medical record on him.  The 
examination noted a subjective history of "alleged" history 
of gout, for which the veteran desired medication.  A blood 
pressure reading of 152/100 was recorded and a diagnosis of 
hypertension was rendered.  Subsequent chart entries dated 
through December 1974 included blood pressure readings of 
standing 120/90, lying 44/100 (March 1974); lying 130/94, 
standing 142/108, lying 132/96, standing 152/112 (April 
1974); and supine 128/82, standing 148/90 (May 1974). 

Subsequent treatment records, including VA reports dated in 
1975 and 1976 include diagnoses of hypertension.  A March 
1976 chart extract noted that the veteran had hypertension 
for "many years."  A May 1976 notation referred to 
borderline to moderate hypertension "for many years."  More 
recent VA treatment reports document blood pressure readings 
and the effects of various treatment modalities on the 
veteran's condition, but do not include any comment on the 
etiology of the hypertension.  

The reports of VA examinations conducted in January 1984, 
June 1988 and August 1990 are silent for any findings 
referable to hypertension.  

As noted in the Introduction, the RO had originally developed 
the issue on appeal as involving new and material evidence to 
reopen a previously denied claim of service connection for 
hypertension; however, subsequent to the January 1997 Board 
remand and a review of the record, the RO determined that the 
claim was to be reviewed on a de novo basis.  

The veteran was afforded a VA examination in January 1998 at 
which time the examiner noted that the claims folder was 
reviewed.  The examiner detailed the veteran's medical 
history as it pertained to hypertension and noted the blood 
pressure reading and normal EKG study taken on retirement 
examination.  The examiner further observed that the earliest 
reference in the claims folder to hypertension was dated in 
1974.  Following physical examination and diagnostic testing, 
the examiner rendered a diagnosis of hypertension, poorly 
controlled by medication.  The examiner commented that the 
veteran had normal blood pressure and EKG upon separation 
from service and no history of elevated blood pressure prior 
to 1974.  It was the examiner's opinion that it was not 
likely that hypertension began in service or within one year 
after release from active duty in April 1972.  

The veteran appeared at a personal hearing at the RO in 
October 1993 and testified that his currently demonstrated 
hypertension was first manifest during service.  He 
maintained that he was placed on medication for treatment of 
that condition when separated from service.  The veteran 
further testified that he had received all treatment for 
hypertension from VA medical facilities and at the Brunswick 
Naval Air Station.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claims.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In fact, the 
United States Court of Appeals for Veterans Claims (Court) 
recently issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he is suffering from hypertension 
which was incurred during service.  In this regard, such lay 
assertions are beyond the veteran's expertise (See King), and 
the Board must look to other evidence of record to determine 
whether he has presented a well-grounded claim of service 
connection.

The requirement that evidence be presented to show a nexus 
between current disability and in-service injury or disease 
may be satisfied through use of a legal presumption that 
certain diseases manifesting themselves within a prescribed 
period following service are related to service.  When 
hypertension is manifested to a compensable level within one 
year of military service, a presumption of service incurrence 
will arise.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997), a 10 percent rating is warranted when diastolic 
pressure is predominantly 100 or more, or when continuous 
medication is necessary for control of hypertension.  Under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999) (effective after January 12, 1998, Rhodan v. West, 12 
Vet. App. 55 (1998), a 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.

In the veteran's case, the first notation of hypertension was 
in March 1974, more than one year after separation from 
service.  The veteran testified that he was placed on blood 
pressure medication at discharge; however, the service 
medical records do not support that contention.  A blood 
pressure reading of 130/88 was recorded at separation.  
Although the record includes March and May 1976 chart entries 
noting a history of hypertension for many years, there are no 
blood pressure readings recorded prior to March 1974.  Thus, 
the use of a legal presumption will not serve to well ground 
the veteran's claim.  The Board also notes that no competent 
medical evidence has been submitted to show that the 
veteran's demonstrated hypertension was incurred in or 
aggravated by service.  Statements from the veteran in this 
regard cannot suffice to well ground the claim as he is not 
competent to offer opinions as to the medical questions 
presented in this case.  See Espiritu.  In fact, the only 
medical opinion addressing the question was that offered by 
the VA examiner in January 1998 and that opinion was that the 
veteran's hypertension was likely not related to service.  
Thus, the Board concludes that the veteran has not met his 
burden of submitting a well-grounded claim.  See Caluza; 
Savage.  

The Board has considered the "benefit of the doubt" 
doctrine:  however, as the veteran's claim does not meet the 
threshold of being well grounded, a weighing of the merits of 
the claim is not warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claim.  The veteran 
has not informed VA of the existence of any available 
evidence that would render his claims well grounded.  All 
pertinent evidence identified by the veteran has been 
obtained by the RO.  The Board therefore finds that no 
further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Moreover, VA is not required to notify the veteran 
of particular evidence needed to make his application 
complete if the Department has not reasonably had notice of 
the existence of such evidence.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Consequently, a remand for 
additional evidentiary development is not warranted under the 
facts of this case.


ORDER

As a well-grounded claim has not been presented, service 
connection for hypertension is denied.


REMAND

The veteran contends that the decision to sever service 
connection for generalized arteriosclerosis was made in 
error.  When the Board initially reviewed the veteran's 
appeal, it was pointed out that the RO had proposed to sever 
service connection for generalized arteriosclerosis with 
hypercholesterolemia in an April 1977 rating decision.  From 
a review of the record, however, it did not appear that there 
was ever a final rating action severing service connection.  
After noting regulations pertaining to severance of service 
connection which were in effect at the time of the April 1977 
rating action, the Board instructed the RO to either 
associate with the claims folder a copy of a final rating 
action to sever service connection for generalized 
arteriosclerosis with hypercholesterolemia or, in the 
alternative, furnish an explanation for the record as to why 
the April 1977 proposal was a final rating action severing 
service connection.

In a May 1999 memorandum to the claims folder, personnel at 
the RO reviewed the procedural history of the severance of 
service connection and found the following:  in April 1977, 
the veteran was notified of a proposal to sever service 
connection for generalized arteriosclerosis with 
hypercholesterolemia after a 60 day due process period; the 
veteran filed a notice of disagreement (NOD) in May 1977 and 
was furnished a statement of the case (SOC) in June 1977.  
The RO noted that the veteran did not prosecute his 
"appeal" further, nor did he furnish medical evidence 
showing that the "severance" of service connection was 
inappropriate.  Thereafter, as noted in the RO memorandum, 
control for the reduction was lost.  The veteran was notified 
in August 1978 that his benefits would be reduced on July 1, 
1977, based on the April 1977 rating; however, as the failure 
to reduce was an administrative error, the reduction was made 
effective August 1, 1978.  

The RO then reviewed procedures in effect at the time of the 
1977 reduction which stated that a final rating must be done 
after the proposal to sever service connection was made.  The 
RO noted further that the veteran had not submitted any 
additional evidence to show why the proposed rating should 
not be made final and concluded that the processing actions 
constituted harmless error since no additional evidence was 
submitted that would have changed the proposed decision. 

The Board finds that the RO has not followed the instructions 
of the January 1997 remand in that the RO has not associated 
a copy of a final rating action to sever service connection 
nor has the RO furnished a satisfactory explanation as to why 
the April 1977 proposal was a final rating action.  The 
argument appears to be that the purpose of the 60 day period 
between proposal and final rating action was to allow the 
veteran to submit evidence pertaining to the severance and 
because he never submitted any evidence, he was not penalized 
by the RO's actions.  The Board points out, however, that in 
reviewing the prior handling of the severance, the RO did not 
address the fact that the August 1978 disposition did not 
comply with 38 C.F.R. § 19.25, in that the veteran did not 
have notification of his right to appeal the final rating 
action.  While he apparently submitted a NOD and the RO 
issued a SOC, those actions were in response to the April 
1977 proposed rating and preceded the actual severance.  
Although the veteran was notified of the effective date of 
the severance by letter in August 1978, he was not notified 
of his appellate rights with regard to that determination.  
As such, that decision is not final.  38 C.F.R. § 19.25.

As was stated in the introduction hereinabove, the Board 
finds that given these circumstances it would now be 
inappropriate to continue to characterize the appellate issue 
as one of CUE in an April 1977 rating decision.  Instead, the 
Board will now recharacterize the issue as one of whether 
service connection for generalized arteriosclerosis with 
hypercholesterolemia may be severed.  Such severance has been 
proposed by an April 1977 rating decision and such proposal 
was implemented in August 1978.  However, as the veteran was 
never appraised of his appellate rights regarding that 
implementation, the matter is not final and is still pending.  
Accordingly, the RO should now notify the veteran of the 
action taken and of his appellate rights.

Furthermore, the Board notes that applicable law and 
regulations require that a statement of the case must be 
complete enough to allow the appellant to present written 
and/or oral argument before the Board, and it must contain, 
in pertinent part, a summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement, and a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  See 38 C.F.R. § 19.29 (1999).  
Given the recharacterization of the appellate issue, the 
Board notes that the veteran has never been provided with a 
statement of the case properly identifying the appellate 
issue and satisfying the provisions of 38 C.F.R. § 19.29.  As 
the requirements of 38 C.F.R. § 19.29 have not been satisfied 
by the RO, a remand is required in order to ensure due 
process to the veteran.

Thus, the case is REMANDED to the RO for the following 
action:

The RO must give the veteran and his 
representative proper notification 
regarding the August 1978 rating action 
which severed service connection for 
generalized arteriosclerosis with 
hypercholesterolemia.  The veteran and 
his representative should be so notified 
and afforded an opportunity to file a 
notice of disagreement.  If a timely 
notice of disagreement is filed, a 
statement of the case should be issued, 
and the veteran should be notified of the 
need to file a substantive appeal if he 
wishes the Board to address the issue of 
the propriety of the severance of service 
connection.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals


 

